Case: 12-1690     Document: 10     Page: 1    Filed: 11/29/2012




           NOTE: This order is nonprecedential.


   mnileb ~tateg QCourt of ~peaIg
       for tbe jfeberaI ([ircuit

                IN RE RICHARD A. HAASE


                        2012-1690
                  (Serial No. 10/413,849)



    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board.


                       ON MOTION


                        ORDER

    Richard Haase moves without opposition for a 60-day
extension of time, until January 22, 2013, to file his brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-1690   Document: 10   Page: 2   Filed: 11/29/2012




IN RE RICHARD HAASE                                   2



    The motion is granted.

                                FOR THE COURT


                                 lsI Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27